Title: To Benjamin Franklin from Silas Deane, 21 October 1778
From: Deane, Silas
To: Franklin, Benjamin


During the first half of September Deane was optimistic that congressional approval of his conduct as commissioner would permit his quick return to Europe. Between September 19 and October 15, however, that optimism was undermined. On those two dates Henry Laurens presented to Congress letters he had received from Ralph Izard criticizing the conduct of Franklin and Deane. Meanwhile, on October 3, a similar letter from Arthur Lee was introduced into the congressional record by the committee for foreign affairs. At the same time, Deane’s former friend William Carmichael was testifying before Congress that the commissioner, while in Paris, had misappropriated public funds. Deane, upon request, was furnished extracts from the accusatory letters, but his applications to testify in person before Congress were continually frustrated. He was reduced to writing Congress in his own defense; by answering the accusations, he defended Franklin as well. He also composed a highly subjective paraphrase or “translation,” as he called it, of Izard’s letters, which he here includes. The dispute now beginning would delay Deane’s return to Europe for almost two years, provoke an angry debate in the press between him and his opponents, and greatly embitter congressional politics.
  
Dear Sir
Philadelphia 21st Octo: 1778
The Marquiss De La Fayette tarrying one Day longer than I expected when I finished my Letter to Docr. Bancroft, I have spent it in looking over, and examining the Letters and dispatches of Mr. Izard, who I think on the whole, is further gone than Lee himself, and consequently it cannot be long, before they must both of them have their Heads Shaved, at least. I send you inclosed a Translation of Izards Letters, which I have obtained by the assistance of one of Our Freinds, in Congress; like other translations it is very short of the Original, especially of those parts of them, seasoned with Epithets too abusive for a modest translator to Venture upon; the sentences underscored are nearly word for Word after the Original. I need not add any thing to what I have said in my Letter to Docr. Bancroft Except that the Congress have permitted these Letters, tho’ evidently wrote only to a private Freind, (or at least the cheif of them for private information) Not only to be introduced, and read, but to lye on their Files. Mr. and Mrs. Bache are well, and their little ones. I dined with them a few Days since. I have spent so much Time on this Translation, and Copying of it, that I have no Time to add. It is now handed about, among the Members, and will I trust have a good Effect. The Enemy are about making an Expedition of some Consequence, but to what part is uncertain. I fear they will not soon evacuate this Continent intirely. Accept my constant Wishes for the continuance of Your health, and usefullness and be assured I count it an honor to be numbered among your Freinds, and to suffer persecution with You for Righteousness sake; I am my Dear sir Your most sincere Freind and Very humble Servant
S Deane

P.S. I desire the inclosed may not go out of Your hands, unless to Docr. Bancroft, or to Mr. Adams.
B Franklin Esqr
Mr. Lee has wrote, that Mr. Adams and he are agreed that they cannot live in Paris for Less than Three Thousand pounds Sterling each per Annum, and intimates as if his expences had rather exceeded that Sum.
 
Endorsed: Mr Deane Oct. 21. 1778. Lee & Izard
 A Liberal, and just Translation, of the Letters of R.I. Esqre. To his Excellency H.L. Esqre. Done for the benefit of those Americans, who are ignorant of the Language, in which they were written.
Dear Sir
I write this to You, and desire you to communicate it to my Countrymen in Congress, who I hope exert themselves in my favor. If you and they are satisfied that my former Letters have made the impressions I wish, you will then be so good as to lay this before Congress; if on the contrary you think their Minds are not properly prepared you will withold it, as I do not wish it publicly known, ’till it is likely to produce the desired effect. My situation here is very tormenting; I have received Two Thousand Louis D’Orrs of the public money as I informed you in my Letter of [blank in MS] and have done nothing in my proper department: but my Letters will convince you I have not been idle.
Upon my coming to This place I found the Commissioners at Variance, I wished, to be on the side of Franklin and Deane but the former was too wise to be my dupe, and treated Me with reserve, the latter too haughty to be guided by me and treated me with contempt, which you know was too mortifying for me to bear. I had therefore nothing left, but either to cross the Alps or fall in with a Man, whom from many years acquaintance I knew was not accounted the mildest and best natured in the World. I chose the latter, and how busily I have been engaged, the present as well as former Letters with the inclosed papers will sufficiently evince. I do not want to be troublesome to my Freinds by solliciting their Interest in my Favor, as it would be much more agreeable, they would take a hint, and without forcing me to a direct Application, procure me a post, and place most suited to my inclination and ambition. Favors unasked confer a higher gratification. I thought I had spoken plain enough before, and sufficiently explained my wishes, when I told you I was willing to Act as Envoy or Minister Plenipo. for Italy, in which case it would be Necessary to have as many Commissions as there are Courts that so I might Travel in State from Court to Court and reside where I pleased without being confined to Florence or Leghorn; at the same Time I informed You that it would be still more agreeable to be appointed for Versailles untill the British Ministry return to their Senses and by Acknowledging Our independance give an Opportunity of sending me to the Court of London, which has ever been the heighth of my Ambition. I could not entertain a doubt of being gratified in one or other of these points, and that my first excuse for not crossing the Alps namely that the Tuscan Minister had informed me “his Master did not wish to see me, though he entertained a good Will for America, untill France took a decided part in our favor as by the conduct of France he meant to regulate his Own.” That this Excuse I say would have served my Turn, untill I should receive Your Answer. Unfortunately France has come to a Determination, has signed a Treaty with Us, acknowledged Our independance and sent a Fleet to Assist and a Minister to reside in America, and still I am here without having received a Line from you or the Commttee. for foreign Affairs, or from Congress, and with only a simple Commission for the Court of Tuscany. For this Reason I intimated my pleasure to you that you should oppose the ratification of the Treaties, and set matters again afloat, assigning the best Reasons I was then able to devise, interspersing with a Liberal hand as much personal Abuse on Franklin and Deane who had in spite of my endeavors brought this matter to so speedy an issue, as I thought was sufficient at least to convince You how much they Thwarted my Views, and how much I hated them, and therefore that they ought to be removed with disgrace, and infamy, and untill I could know the Effect of this I cast about for another reason for my not leaving this place. Luckily the Broils in Germany furnished a very ostensible one. I got the Tuscan Minister to say that his Master wished me not to appear at his Court untill he knew what part the Court of Vienna would take, as by the Conduct of that Court with which he is so intimately connected he must regulate his own. Before that is done I hope for Your Answer, and that Congress will gratify me so far as to disgrace Deane, and remove Franklin to make room for me at Versailles, when I assure them that they have acted very foolishly in the Appointment of Mr. Deane who is every way unqualified for the Trust reposed in him. It may be said Congress knew him well before they trusted him, he having been for some considerable Time a Member of that Body; but I say search the whole World through and a more unfit person could not be found, And as I hope they will allow Me to be a better judge of Men, Manners and Abilities, I say again he is totally unqualified for the post he has filled, and not to be trusted in future. This I hope is sufficient. But if not I do assert nay I [can?] prove that he is a New England Man; and though he has sent you supplies of Arms, Ammunition, and Cloathing, fitted out Vessels &c. without deigning to consult my worthy Friend A. Lee Esqr. Nay I may say has almost without him brought about the Treaty and has procured a Fleet and Minister to be sent you without the knowledge of A. Lee Esqr. or my self, yet I affirm, nay I will swear if You require it, that he has such a hauteur about him that no body can do business with him. And as to Franklin he is a crafty old knave, he would not let me have a Copy of the Treaty after it was signed though he knew how Anxious I was to have it, and how much advantage I could have made of it. In my Conscience I beleive he has neither honor nor honesty; he has Abilities it is true but so much the worse, when these are not under the restraint of Virtue and Integrity, And I declare before God he is under the restraint of neither. And if Congress still doubt it I can get Doctr. [blank] so celebrated in* the quinzaine D’Anglais who is as honest an Irishman as ever attended a Court with a Straw in his Shoe And Monsr. [blank] my two intimate Freinds together with Thornton and twenty such like to confirm it by their Oaths also. But it will be said perhaps, he has during a long Life of upwards of Seventy Years supported a good Character, and that his reputation is established, and high throughout Europe. I deny the Fact, did not Mr. Wedderbourne abuse him? But if it were even so does not that even prove what Fools they are, to think well of a Man who has treated me with Contempt? who refused to consult me on the Treaties or to let me have a Copy of Them after they were finished and when I called upon him to explain his conduct and wrote to him again, again and again, and sent my Secretary John Julius Pringle to catechise him in person at last sent Me word “have patience and I will pay thee all.” But I have sent him a Roland for his Oliver. I have shewn him that he did not understand the Text, and desired him to read over the whole Chapter.
However if after all I have said Congress cannot be induced to dismiss him wholly, there can be no Objection to his being sent to Vienna, he will do well enough there notwithstanding what I have said of him, but he is not to be trusted at Versailles, which is the place I have fixed on for myself; and You may tell Congress so.
I am my Dear Sir &c. &c.
 
Endorsed: Mr Deane’s Version of Mr Izard’s Letters
